DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fan, CN 109597242 in view of Guo, CN 206209253.
Regarding claim 1, Fan teaches (Figure 3) an illumination device comprising: a substrate (1); a plurality of light emitting elements (3) mounted on 5the substrate; an optical sheet (5) located on the light emitting elements; and a foam (4) located between the light emitting elements and the optical sheet and overlapping the light 10emitting elements.  Fan is silent as to an overcoat layer between the light emitting diodes and the foam layer.
However, in the same field of endeavor of display devices, Guo teaches an encapsulating layer, or overcoat layer, is formed over the LEDs in order to provide protection during the manufacturing process, and in order to provide color emission properties (Embodiment A).  Further, it would have been well known to those of ordinary skill in the art at the time of filing that an encapsulating film would have provided the benefits set forth in Guo.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to combine the teachings of Fan and Guo and provide an encapsulating layer in the Fan device to further protect the LEDs and add potential color changing properties, if desired.
Regarding claim 4, Fan and Guo teach the invention as set forth above and Fan further teaches the foam is in contact with the optical sheet (id).
Regarding claim 5, Fan and Guo teach the invention as set forth above and Fan further teaches the optical sheet includes at least one of a polarizing 20sheet, a prism sheet, and a wavelength conversion sheet (Example 1).
Regarding claim 6, Fan and Guo teach the invention as set forth above and Fan further teaches the foam is thicker than the substrate (see Figure 3).
Regarding claim 11, Fan and Guo teach the invention as set forth above and Fan further teaches the foam is formed of foamed plastics (Example 1).
Regarding claim 12, Fan and Guo teach the invention as set forth above and Fan further teaches each of the light emitting elements includes an LED (Figure 3).
Regarding claim 14, Fan and Guo teach the invention as set forth above and Fan further teaches the optical sheet may be a prims sheet or a brightness enhancing film, in addition to or in combination with a diffusion sheet (Example 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Guo and further in view of Taniguchi et al., WO 2015/098659 (hereinafter Taniguchi).
Regarding claims 7 and 13, Fan and Guo teach the invention as explained above but are silent as to spacers.  However, in the same field of endeavor of spacers, Taniguchi teaches spacers and further teaches a display panel stacked on the illumination device (Figure 1).  Further, it would have been obvious for one of ordinary skill in the art at the time of filing to utilize spacers in a display in order to protect the inner workings of the display from damage due to external pressure.
Regarding claims 8-10, Fan, Guo and Taniguchi teach the invention as explained above, and it is further the position of the examiner that based on the structure of Fan, if one of ordinary skill in the art were to modify in order to add the spacers of Taniguchi, for the reasons set forth above, the structure would be that which is claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875